Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) [ X ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number: _333-137160 DRAYTON HARBOR RESOURCES, INC. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0501477 (I.R.S. Employer Identification No.) 502 East John Street Carson City, Nevada 89706 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (702) 882-3072 Securities Registered Under Section 12(b) of the Exchange Act: Title of each class None Name of each exchange on which registered None Securities Registered Under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15 (d) of the Exchange Act [ ] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b- 2 of the Exchange Act). Yes [ ] No [X] State issuer's revenues for most recent fiscal year: $Nil State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 7,500,000 issued and outstanding as at December 31, 2007. Documents Incorporated by Reference: None. Transitional Small Business Format. Yes [ ] No [X] 2 PART I ITEM 1. DESCRIPTION OF BUSINESS Drayton Harbor Resources, Inc. (we, us, our or the Company) was organized under the laws of the State of Nevada on June 8, 2006 to explore mining claims in the Province of British Columbia, Canada. Our principal executive offices are located at 502 East John Street, Carson City, Nevada, 89706. Our telephone number is (702) 882-3072. We are qualified to do business in the Province of British Columbia, Canada pursuant to being extra-provincially registered. On March 28, 2007 our Registration Statement on Form SB-1 was declared effective enabling us to offer up to a maximum offering of 2,500,000 common shares at a price of $0.008144 per share. We currently have no revenue from operations. We are in a start-up phase with our existing assets and we have no significant assets, tangible or intangible. There can be no assurance that we will generate revenues in the future, or that we will be able to operate profitably in the future, if at all. We have incurred net losses since inception of our operations in June 2006. We have never declared bankruptcy, have never been in receivership, and never been involved in any legal action or proceedings. Since becoming incorporated, we have not made any significant purchase or sale of assets, nor have we been involved in any mergers, acquisitions or consolidations. We are in the process of establishing ourselves as a company to engage in the exploration of mineral properties for gold in the Province of British Columbia, Canada. Certain Definitions Andesitic . Describing a type of volcanic rock. This gray to black rock is composed of about 54 to 62 percent silica (SiO
